Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution on the merits of this application is reopened on claims 1, 3-5, 7-12, and 15-20 considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Miyoshi et al. (US 2009/0058411).
Regarding claim 8, Miyoshi discloses a magnetic field sensor comprising
a first low bandgap semiconductor layer (2a) comprising a first semiconductor (GaN) [Fig. 2 and paragraph 0038];
an intermediate bandgap semiconductor layer (2b) comprising a second semiconductor (AlGaN) exhibiting a bandgap that is greater than the first semiconductor [Fig. 2 and paragraph 0038]; and
a treatment layer (silicon nitride passivation film) applied to at least a portion of the first semiconductor or the second semiconductor [paragraph 0105];
a substrate layer (1) providing structural support for the magnetic field sensor [Fig. 2].
In regards to the claimed limitation “wherein the magnetic field sensor is characterized by an offset voltage absolute value less than an untreated offset voltage absolute value associated with the first low bandgap semiconductor layer and the intermediate bandgap semiconductor layer without the treatment layer, when the magnetic field sensor is exposed to ionic contaminants”, the court has held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)]. In the instant case, Miyoshi discloses a treatment layer made of silicon nitride (paragraph 0105), which is the same material that applicant used to reduce the adsorption of ionic contaminants (see instant application, publication paragraph 0043). In addition, Applicant has stated that such a silicon nitride treatment layer helps to improve (e.g. reduce and normalize) the offset voltage (see instant application, publication paragraphs 0042 and 0047). Therefore, it is inherent that the offset voltage absolute value of the treated sensor in Miyoshi would be less than offset voltage absolute value of an untreated sensor.
Regarding claim 9, Miyoshi discloses wherein the treatment layer (silicon nitride passivation film) reduces adsorption of ionic contaminants [paragraph 0105. Also, see rejection of claim 8 above].
Regarding claim 10, Miyoshi discloses wherein the treatment layer (40) is a passivation layer [paragraph 0105];
Regarding claim 12, Miyoshi discloses wherein the first semiconductor comprises gallium nitride and the second semiconductor comprises aluminum gallium nitride [paragraph 0038].
Regarding claim 16, Miyoshi discloses a method of forming a magnetic field sensor comprising:
providing a substrate (1) [Fig. 2];
forming a first low bandgap semiconductor layer (2a) comprising a first semiconductor (GaN) on the substrate [Fig. 2 and paragraph 0038];
forming an intermediate bandgap semiconductor layer (2b) comprising a second semiconductor (AlGaN) exhibiting a bandgap that is greater than the first semiconductor  [Fig. 2 and paragraph 0038]; and
forming a protective layer (silicon nitride passivation film) to the magnetic field sensor [paragraph 0105].
Regarding claim 19, Shoji discloses wherein the protective layer  is treatment layer ((silicon nitride passivation film) which reduces adsorption of ionic contaminants applied to at least a portion of the first semiconductor or the second semiconductor [paragraph 0105. Also, see rejection of claim 8 above].

Claims 8-11, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Shoji et al. (US 10333057).
Regarding claim 8, Shoji discloses a magnetic field sensor comprising:
a first low bandgap semiconductor layer (21) comprising a first semiconductor (GaAs) [Fig. 1 and col. 4, lines 26-34];
an intermediate bandgap semiconductor layer (22) comprising a second semiconductor (AlGaAs or AlAs) exhibiting a bandgap that is greater than the first semiconductor [Fig. 1 and col. 4, lines 35-46]; and
a treatment layer (silicon nitride 40) applied to at least a portion of the first semiconductor or the second semiconductor [Fig. 1 and col. 4, lines 47-62];
a substrate layer (10) providing structural support for the magnetic field sensor [Fig. 1]. 
In regards to the claimed limitation “wherein the magnetic field sensor is characterized by an offset voltage absolute value less than an untreated offset voltage absolute value associated with the first low bandgap semiconductor layer and the intermediate bandgap semiconductor layer without the treatment layer, when the magnetic field sensor is exposed to ionic contaminants”, the court has held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Shoji discloses a treatment layer made of silicon nitride (col. 4, lines 47-62), which is the same material that applicant uses to reduce the adsorption of ionic contaminants (see instant application, publication paragraph 0043).  In addition, Applicant has stated that such a silicon nitride treatment layer helps to improve (e.g. reduce and normalize) the offset voltage (see instant application, publication paragraphs 0042 and 0047). Therefore, it is inherent that the offset voltage absolute value of the treated sensor in Shoji would be less than the offset voltage absolute value of an untreated sensor.
Regarding claim 9, Shoji discloses wherein the treatment layer (SiN 40) reduces adsorption of ionic contaminants [Fig. 1 and col. 4, lines 47-62. Also, see rejection of claim 8 above].
Regarding claim 10, Shoji discloses wherein the treatment layer (40) is a passivation layer [Fig. 1 and col. 4, lines 47-62];
Regarding claim 11, Shoji discloses wherein the treatment layer is formed from SiNx with a thickness of at least 2 nm [col. 4, lines 55-60].
Regarding claim 16, Shoji discloses a method of forming a magnetic field sensor comprising:
providing a substrate (10) [Fig. 1];
forming a first low bandgap semiconductor layer (21) comprising a first semiconductor (GaAs) on the substrate [Fig. 1 and col. 4, lines 26-34];
forming an intermediate bandgap semiconductor layer (22) comprising a second semiconductor (AlGaAs or AlAs) exhibiting a bandgap that is greater than the first semiconductor  [Fig. 1 and col. 4, lines 35-46]; and
forming a protective layer (40) to the magnetic field sensor [Fig. 1 and col. 4, lines 47-62].
Regarding claim 19, Shoji discloses wherein the protective layer (40) is treatment layer (e.g. silicon nitride 40) which reduces adsorption of ionic contaminants applied to at least a portion of the first semiconductor or the second semiconductor [Fig. 1 and col. 4, lines 47-62. Also, see rejection of claim 8 above].
	Regarding claim 20, Shoji discloses wherein the treatment layer (silicon nitride 40) is formed from SiNx with a thickness of at least 2 nm [col. 4, lines 55-60].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2009/0058411) in view of Ishida (CN 107871814A).
Regarding claims 1 and 17, Miyoshi discloses a magnetic field sensor comprising:
a first low bandgap semiconductor layer (2a) comprising a first semiconductor (GaN) [Fig. 2 and paragraph 0038];
an intermediate bandgap semiconductor layer (2b) comprising a second semiconductor (AlGaN) exhibiting a bandgap that is greater than the first semiconductor [Fig. 2 and paragraph 0038];
a substrate layer (1) providing structural support for the magnetic field sensor [Fig. 2].
However, Miyoshi fails to teach a covering applied to the magnetic field sensor that reduces the excitation of defect states found in the magnetic sensor caused by the exposure of the first low bandgap semiconductor layer and the intermediate bandgap semiconductor layer to visible or ultraviolet light.
Ishida teaches a covering (50/58) applied to the magnetic field sensor that reduces the excitation of defect states found in the magnetic sensor caused by the exposure of the first low bandgap semiconductor layer and the intermediate bandgap semiconductor layer to visible or ultraviolet light [Fig. 2. Also, see English Translation, effect and Comparative Example 1 ].
Regarding claim 3, Ishida teaches wherein the covering comprises a material that reflects visible or ultraviolet light [See English Translation, effect and Comparative Example 1 ].
Regarding claim 4, Ishida teaches wherein the covering comprises a material that absorbs visible or ultraviolet light [See English Translation, effect and Comparative Example 1 ].
Regarding claims 5 and 18, Ishida teaches wherein the covering reduces the exposure of the semiconductor layers to light with wavelengths in the range of 80 nm to 800 nm [See English Translation, effect and Comparative Example 1 ].
Regarding claims 7 and 15, Ishida teaches the offset voltage is improved [See English Translation, effect and Comparative Example 1 ]. In regards to the recited range of “at least 38 percent”, it is considered that the claimed range is obvious since Ishida teaches the same covering that Applicant describes in the Specification that results in such an improvement of “at least 38 percent” in the stability of an offset voltage absolute value [see paragraph 0053 in Applicant’s Specification (as filed)]. 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Miyoshi by including a covering as taught by Ishida because it helps to block external light for reaching the hall element [see English Translation, problem to be solved by the invention, effect and Comparative Example 1].  In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claims 1, 3-5, 7, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2009/0058411) in view of Schott et al. (US 11067643).
Regarding claims 1 and 17, Miyoshi discloses a magnetic field sensor comprising:
a first low bandgap semiconductor layer (2a) comprising a first semiconductor (GaN) [Fig. 2 and paragraph 0038];
an intermediate bandgap semiconductor layer (2b) comprising a second semiconductor (AlGaN) exhibiting a bandgap that is greater than the first semiconductor [Fig. 2 and paragraph 0038];
a substrate layer (1) providing structural support for the magnetic field sensor [Fig. 2].
However, Miyoshi fails to teach a covering applied to the magnetic field sensor that reduces the excitation of defect states found in the magnetic sensor caused by the exposure of the first low bandgap semiconductor layer and the intermediate bandgap semiconductor layer to visible or ultraviolet light.
Schott teaches a covering (passivation layer and/or plastic package 510) applied to the to the magnetic field sensor which provides environmental protection to the magnetic sensor [Fig. 5(c) and col. 11, lines 64-67]. 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Miyoshi by including a covering as taught by Schott because it helps to provide environmental protection (e.g. light exposure) to the magnetic sensor [col. 11, lines 64-67].  In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 3, all materials will reflect at least some visible light.
Regarding claim 4, all material will absorb some visible light.  Further, it was well known and conventional to use black (and therefore absorb light) plastic package materials which completely block light for protection against light as well. Substantially all semiconductor chips were sold in a black plastic encapsulating material. Therefore, it would have been obvious, in the device of Miyoshi, to use the plastic material of Schott which is black as it was notoriously well known to use a black encapsulating material which completely blocks light to protect again the environment including light exposure. 
Regarding claims 5 and 18, any material will absorb and reflect visible light and therefore reduce exposure of light between 80nm and 800nm.  Further, it was well known and conventional to use black (and therefore block light) plastic package materials which completely block light for protection against light as well.  Substantially all semiconductor chips were sold in a black plastic encapsulating material. Therefore, it would have been obvious, in the device of Miyoshi, to use the plastic material of Schott which is black and completely absorbs light as it was notoriously well known to use a black encapsulating material which completely blocks light to protect again the environment including light exposure. 
Regarding claims 7 and 15, in the device of Miyoshi as modified by Ishida by Scott and the well-known use of black encapsulant, it appears the stability improvement as claimed would have been inherent, as the conventional potting materials completely block light, and as, based upon the specification, that would improve the offset voltage as claimed. 

Allowable Subject Matter
Claims 2, 6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        /Jose R Diaz/Primary Examiner, Art Unit 2815